DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-6, 8, 10, 13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (as well as claims 2-6, 8, 10, 13, and 15 due to their dependency from claim 1) is rejected as being indefinite because there is no definition for U3 or U4.
Claim 3 recites the limitation "the barrier resin composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Language
For the purpose of examination: U3 and U4 are taken to be thermoplastic polyurethane layers, and claim 3 is understood to limit the content of fatty acid metal salt in the core layer to about 10-250 ppm in terms of metal.

Claim Rejections - 35 USC § 103
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (US 2012/0237747 A1) in view of Chow et al. (US 2017/0044350 A1).
	Tai et al. is directed to a multilayer structure having gas barrier properties and stretchability (paragraph 0007).  The structure has at least 8 layers including layer A containing a gas barrier resin and layer B containing a thermoplastic resin (paragraphs 0009-0010).  Layers A and B may be alternatively laminated (paragraph 0016).  The gas barrier resin may be an ethylene vinyl alcohol copolymer (paragraph 0020).  The thermoplastic resin may be thermoplastic polyurethane (paragraph 0029).  Layer A corresponds to layer X of the instant claims while layer B corresponds to layer U of the instant claims.  A structure having at least 8 layers of A and B alternatively laminated (e.g. A/B/A/B/A/B/A/B) satisfies the limitations of claim 16 since such a structure would contain 3 layer structures (e.g. A/B/A/B/A/B/A/B), 4 layer structures (e.g. A/B/A/B/A/B/A/B), and 5 layer structures (e.g. A/B/A/B/A/B/A/B) and there is no recitation that the multilayer article of these claims is limited to only 3, 4, or 5 layers.  The 4 and 5 layer structures read on structures (U1)/(X1)/(U2)/(T1) and (T1)/(U1)/(X1)/(U2)/(T2) since ethylene vinyl alcohol copolymer is a thermoplastic resin.  At least one of layers A and B contain a metal salt (paragraphs 0011-0013).  The metal salt may be an alkali metal salt or an alkaline earth metal salt (paragraph 0230).  An acetate or stearate of sodium or potassium may be used as suitable alkali metal salts (paragraph 0231); an acetate of magnesium may be used as the alkaline earth metal salt (paragraph 0232).
	The limitation in the preamble directed to a "chemical-resistant article of clothing" represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  Additionally, the recitations in claims 17 and 18 to a suit and a glove, respectively, are also taken to designate intended uses of the article.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.
	Tai et al. do not teach the addition of a compound corresponding to hydroxyl group-containing compound (B) of the instant claims to the ethylene vinyl alcohol of the gas barrier layer.
	Chow et al. is directed to a resin composition having a high oxygen barrier property and flexibility (paragraph 0007).  The resin composition comprises an ethylene vinyl alcohol resin and a hydroxyl group containing compound (paragraph 0018).  The hydroxyl group containing compound has: (i) a molecular weight of 200 or less, (ii) a ratio of hydroxyl groups per molecule to molecular weight of 0.02-0.03, and (iii) a melting point of 23 oC or higher (paragraphs 0027-0030).  The hydroxyl group containing compound is present at a concentration of 3-15 mass% relative to the resin composition (paragraph 0031).  The preferred hydroxyl group containing compound is 1,1,1-trimethylolpropane (paragraph 0037).  Adding the hydroxyl group containing compound to the ethylene vinyl alcohol resin of an oxygen barrier resin composition provides the resin with high oxygen barrier property and flexibility (paragraph 0032).
	It would have been obvious to one of ordinary skill in the art to add the hydroxyl group containing compound of Chow et al. to the ethylene vinyl alcohol resin layer of Tai et al. to provide the layer with high oxygen gas barrier property and flexibility.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-6, 8, 10, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of independent claim 1 is directed a multilayer article consisting of the structure (U1)/(X1)/(U2), (U3)/(U1)/(X1)/(U2)/(U4), (U1)/(X1)/(U2)/(T1), or (T1)/(U1)/(X1)/(U2)/(T2), as defined in claim 1.  The U layers are formed of thermoplastic polyurethane compositions.  The T layers are formed of thermoplastic resin compositions.  Core layer X1 is formed from a composition comprising an ethylene vinyl alcohol copolymer, a hydroxyl group-containing compound, and a fatty acid metal salt.  The hydroxyl group-containing compound has a molecular weight of 200 or less, a ratio of hydroxyl groups per molecule to molecular weight of 0.02 to 0.03, and a melting point of about 23-200 oC.
	Tai et al. (US 2012/0237747 A1) represent the closest prior art.  In view of the amendment to claim 1 limiting the multilayer article to consisting of one of the recited structure, the examiner agrees with the applicant (see pages 7-8 of the reply filed 05 October 2022) that Tai et al. cannot be said to teach or fairly suggest the article recited in claim 1 (and claims 2-6, 8, 10, 13, and 15 which depend from claim 1).  
	However, it is noted that this limitation is not present in independent claim 16 (or, by extension, dependent claims 17 and 18).  While the article of claim 16 is required to have a multilayer structure selected from the same Markush group as claim 1, the article of claim 16 is not required to consist of this structure.  As such, multilayer structures having additional layers read on claims 16-18 (provided they also contain one of the recited layer combinations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787